Citation Nr: 1412311	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  14-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to December 1978, and from February 2002 to April 2003.  He also served with the Air National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's tinnitus was not shown in service and is unrelated to active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by way of an October 2010 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, a VA examination report, and lay statements have been obtained.  

The Veteran was afforded a VA examination in September 2012, and an addendum was obtained in October 2012, which are adequate because the examiner reviewed the claims file, discussed the Veteran's medical history, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Analysis

The Veteran contends that he currently has tinnitus that is related to service, including acoustic trauma therein.  Specifically, he asserts that his tinnitus began during active service, or alternatively, in 1985.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that tinnitus is not listed as a chronic disability under § 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Following a careful review of the record, the Board finds that service connection for tinnitus is not warranted.  

The Board concedes the presence of a current tinnitus disability, as the Veteran is competent to testify as to the presence of observable symptoms, such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Moreover, the Board will concede that the Veteran experienced some degree of acoustic trauma in service, as his service personnel records show that he served during active duty as a flight facilities equipment repairman, and was likely in close proximity to aircraft.  However, the Veteran's claim is denied because competent medical evidence has not linked his tinnitus to military service, and the Board does not find the Veteran's report of ringing in his ears during or since service to be credible.

A VA examiner opined in a September 2012 examination report and an October 2012 addendum that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure.  In support of the opinion, the examiner noted that the service treatment records are negative for mentions of tinnitus, and that the Veteran denied ear problems on his military questionnaires.  Additionally, the examiner explained that the Veteran did not have any acoustic damage as evidenced by normal hearing thresholds bilaterally on September 2012 examination.  Thus, the examiner concluded that it is less likely than not that the Veteran's tinnitus is related to military noise exposure.

As the September 2012 VA opinion and October 2012 addendum were cumulatively based on a review of the claims file, physical examination of the Veteran, and supported by rationale, they are afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no contrary competent medical opinions of record.  While the Veteran himself asserts that his tinnitus that is related to service, he has not been shown to have the requisite medical training to render an etiological opinion on the etiology of his tinnitus.  In this regard, tinnitus can be caused by various factors including trauma, disease, and ototoxic medications, and determining the etiology of tinnitus requires medical expertise.  Thus, the Veteran's opinion as to the etiology of his tinnitus is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

To the extent that the Veteran has alleged an onset of tinnitus in active service or 
in 1985 and recurring since, his statements are not credible.  In this regard, the Veteran affirmatively denied ear problems upon separation in November 1978, and continued to affirmatively deny ear problems on numerous Reports of Medical History throughout his Reserve service dating between March 1982 and February 1994.  Further, while the Veteran checked "yes" to "Ear, nose or throat trouble," on a February 1999 Report of Medical History, he did not report ear problems, but rather, circled the word "throat."  Furthermore, while the Veteran reported other problems on Annual Medical Certificates dating from 1996 to 2002 and health history questionnaires dating from 2006 to 2009, including tooth extractions, a right shoulder injury, and a hernia, he did not report any ringing in the ears, and affirmatively denied any other medical problems, symptoms that bother him, or additional problems since his last examination.  The Board finds it likely that had the Veteran experienced tinnitus during or since service, he would have reported it during any of the foregoing examinations.

Given the affirmative denial of ear problems upon separation from active service, the consistent denial of ear problems during Reserve service, as well as the Veteran's post-service reports of other symptoms excluding tinnitus, the Board finds the Veteran's post-service statements regarding the onset and course of tinnitus to lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Thus, his statements are afforded no probative value.  

Accordingly, the preponderance of the competent and credible evidence of record weighs against the Veteran's claim and entitlement to service connection is not warranted.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


